DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2… is/are rejected under pre-AIA  35 U.S.C. 102(b) as being read upon by Dubrovsky et al., US PG Pub 2005/0287038 (hereafter Dub).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 2, 9-11, 17 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dubrovsky et al., US PG Pub 2005/0287038 (hereafter Dub) in view of Tani US PG Pub 2005/0171636 A1.

Regarding claim 2 where it is disclosed by Dub to have: “A method [see figure 7] comprising: presenting, on a mobile device [figures 3-5 and 6A show communication device which is considered to be mobile device], display elements [figures 4-5 show the device having a display and elements which are displayed on the display]…; receiving, on the mobile device [figures 3-5 and 6A show communication device], one or more user inputs [figures 4-5 show how the portable device allows the user to input information via buttons 84, 86, 88, 90, 92 and 94] indicative of …; and communicating with the robotic vacuum cleaner to cause the robotic vacuum cleaner to initiate a cleaning task to clean the plurality of user-selected rooms in the user-selected order [figure 6A show the mobile device being able to communicate with the robot cleaner, and figure 7 describes the mobile communicator being able to schedule the robot to work and instruct the robot to carry out the task].”    
However it is not specifically disclosed by Dub to have their system also include, “…associated with a plurality of selectable rooms in a space where a robotic vacuum cleaner is operable …” and “…a plurality of user- selected rooms selected from the plurality of selectable rooms and a user-selected order of the plurality of user-selected room…”  
Tani is directed to an autonomous mobile robot cleaner system and does disclose their system having the features of, “…associated with a plurality of selectable rooms in a space where a robotic vacuum cleaner is operable [figures 6-8 where it is shown that the system allows the user to instruct the robot as to which room to clean ]…” and “…a plurality of user- selected rooms selected from the plurality of selectable rooms and a user-selected order of the plurality of user-selected room [figures 6-8 and also at least paragraphs 32-34]…”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Dub by the teachings of Tani where they are both directed to the same field of endeavor of robotic cleaners and the control of the cleaners.  Where one would have been motivated to modify Dub, whom does not have specific labels for the areas to be cleaned and using a display system that allows the user to see the robot and what has been cleaned, as taught by Tani.  Where one of ordinary skill in the art would have looked to Tani to modify Dub by the use of a known technique to improve similar devices in the same way.  In this instance the modification of Dub by Tani where one would want to change Dub to include the features of showing the rooms and hence the location of the robot to the user for easy locating the robot, see paragraphs 37-38.  
Regarding claim 9 where it is disclosed by Dub in at least figure 6A to have their robot communicating directly with the hand held device.  Whereby the hand held device would be able to send it commands as shown in figure 6A and described in at least paragraph 19.  
Regarding claim 10 where all the limitations of claim 2 are disclosed by Dub and Tani as described above.  Where it is further disclosed by Tani in at least paragraphs 31-34 to have their system communicating the information as to which rooms needs to be cleaned and what order the rooms need to be cleaned.  Where it is noted that the BRI of the claim can be that the 
Regarding claim 11 which the corresponding method claims that is substantially similar to claim 2 and thus rejected for the same reasons as stated for claim 2 above.  
Regarding claim 17 which is the corresponding device claim and substantially similar to method claim 2 and thus rejected for the same reasons as stated for claim 2 above.
Regarding claim 23 which is the corresponding system claim and substantially similar to method claim 2 and thus rejected for the same reasons as stated for claim 2 above.  

Claims 3, 8, 12, 18 & 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dub and Tani as applied to claim 2 above, and further in view of McKee US PG Pub 2003/0212472 A1.  

Regarding claim 3 where all the limitations of claim 2 are disclosed by Dub and Tani as described above.  Where it is further disclosed by Tani to have their system in paragraphs 31-34 to have receiving on the mobile device a user input to initiate the robot to clean.  It is also disclosed by Tani in at least paragraphs 31-34 and figs 5-8 to have the mobile device communicate with the robot and clean as per the requested/programmed room sequence.  
Where it is not specifically disclosed by either Dub or Tani to have their systems carry out the cleaning of the rooms as disclosed by Dub and Tani based on the user selected time.  
McKee is directed to an autonomous robotic system that moves around a house and can carry out functions such as vacuuming, sweeping and mopping as described in at least paragraph 
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dub and Tani by the teachings of McKee, where they are all directed to the same field of endeavor of controlling autonomous robotic systems.  Where one would have looked to modify Dub and Tani by the use of a known technique to improve similar devices in the same way, as taught by McKee.  Where in this instance the modification of Dub and Tani whom do not specifically use the desired start time as taught by McKee which would have allow the user to set the start time of the cleaning to be carried out when they wish.  This would allow the system to carry out the function when the user is not home or after another task has been carried out for example sweep then mop the floors.  Hence you would not want two robots carrying out two different tasks at the same time which would not lead to satisfactory results.  
Regarding claim 8 where all the limitations of claim 2 are disclosed by Dub and Tani as described above.  Where it is further disclosed by Tani in at least figures 5 and 7 to have the remote controller being able to communicate with the robot and provide instructions to start cleaning and the order in which to clean the rooms, also described in paragraphs 31-34.  It is also disclosed by Tani in at least paragraph 37 and figure 6 shows that the robots location can be seen on the remote device so as the user can locate the robot.  This would indicate that the system is able to generate a map of the area which allows it to show where the robot is located for the user, as shown in figure 6.  
However, it is not specifically disclosed by either Dub or Tani to specifically have their systems generate a map of the area using the robot.  
McKee is directed to an autonomous robotic system that moves around a house and can carry out functions such as vacuuming, sweeping and mopping as described in at least paragraph 13.  It is further disclosed by McKee in at least paragraphs 5-8, 44, 46-47, 74-76 & 94 to have their system being able to generate a map of the area in which they are located to allow them to plan their routes to carry out tasks.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dub and Tani by the teachings of McKee, where they are all directed to the same field of endeavor of controlling autonomous robotic systems.  Where one would have looked to modify Dub and Tani by the use of a known technique to improve similar devices in the same way, as taught by McKee.  Where in this instance the modification of Dub and Tani whom do not specifically use the desired start time as taught by McKee which would have allow the user to set the start time of the cleaning to be carried out when they wish.  This would allow the system to carry out the function when the user is not home or after another task has been carried out for example sweep then mop the floors.  Hence you would not want two robots carrying out two different tasks at the same time which would not lead to satisfactory results.  
Regarding claim 12 which is the corresponding method claim and substantially similar to method claim 3 and thus rejected for the same reasons as stated for claim 3 above.  
Regarding claim 18 which is the corresponding device claim and substantially similar to method claim 3 and thus rejected for the same reasons as stated for claim 3 above.  
Regarding claim 24 which is the corresponding system claim and substantially similar to method claim 3 and thus rejected for the same reasons as stated for claim 3 above.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 23, 29-30 of U.S. Patent No. 10,599,159. Although the claims at issue are not identical, they are not patentably distinct from each other because:  
The current application is directed to a system that has a robotic vacuum that can move around an area and clean rooms and is controlled by a remote device.  The remote device allows the user to program the robotic cleaner via an interface on the remote device.  The remote deice is able to show the user rooms on a display which the user can select to command the robot to clean the rooms on the selected order as selected by the user.  The remote deice then communicates with the robotic device and instructs it to clean the rooms based on the preselected order as inputted by the user.  
The patent is also directed to the same subject matter where they also have a system that has a robotic vacuum that can move around an area and clean rooms and is controlled by a remote device.  The remote device allows the user to program the robotic cleaner via an interface on the remote device.  The remote deice is able to show the user rooms on a display which the user can select to command the robot to clean the rooms on the selected order as selected by the user.  The remote deice then communicates with the robotic device and instructs it to clean the rooms based on the preselected order as inputted by the user.  
However where the patent is directed to having two or more rooms being cleaned the current applicant is directed to a plurality of rooms and thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent to also include a plurality of rooms where different dwells have different room numbers and thus one would want to accommodate as many different rooms numbers as possible for the user thus allow for the adaptability of the robotic system.  

Allowable Subject Matter
Claims 4-7, 13-16, 19-22 & 25-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664